Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com February 20, 2013 Ms. Sally Samuel Office of Insurance Products Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re:Allianz Life Insurance Company of North America Initial Registration Statement on Form S-1 (File Nos. 333-169865, Accession No. 0000072499-10-000011) Dear Ms. Samuel: On October 12, 2010, the above-referenced Registration Statement was filed on Form S-1. The purpose of this filing was to register a Contingent Individual Deferred Fixed Annuity Contract pursuant to the 1933 Act. We are hereby requesting withdrawal of the previously accepted Registration Statement under Form Type RW and pursuant to Rule 477. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By: /s/ Stewart D. Gregg Stewart D. Gregg
